Citation Nr: 9924576	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder with sleep disorder.  

2.  Entitlement to service connection for residuals of a shin 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service with the Illinois Air 
National Guard from February to May 1978 and with the 
Illinois Army National Guard from September 1990 to August 
1991.  (A Department of Defense (DD) Form 214 for the latter 
period of service identified the appellant as enlisted in the 
Army Reserve.  However, the service department records, 
including his orders, for this period of service identify him 
as part of the Illinois Army National Guard.)  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) Chicago Regional Office (RO).  That 
determination denied claims of service connection for post-
traumatic stress disorder (PTSD) with sleep disorder, 
residuals of a shin injury, residuals of a toe injury, and 
residuals of dehydration.  The appellant disagreed and this 
appeal ensued.  

In an August 1996 decision, the Board denied as not well 
grounded the claims of service connection for residuals of a 
toe injury and residuals of dehydration.  The Board also 
remanded for further evidentiary development the claims of 
service connection for PTSD with sleep disorder and a shin 
injury.  The issues for appellate review are, therefore, as 
listed on the title page of this decision.  

In his November 1993 substantive appeal, the appellant 
requested a hearing before a traveling Member of the Board.  
A hearing was scheduled for January 1994, but the appellant 
canceled the hearing and asked that it be rescheduled when a 
traveling Member of the Board again visited the RO.  Another 
hearing was scheduled for January 1996, but the appellant 
failed to report for the hearing.  

In a November 1996 statement, the appellant argued that he 
was exposed to chemical weapons during Operations Desert 
Shield and Desert Storm, and that he had symptoms suggestive 
of an undiagnosed illness related to his service in Southwest 
Asia.  These contentions have not been addressed and are 
referred to the RO for appropriate action.  
FINDINGS OF FACT

1.  The claim of service connection for PTSD with sleep 
disorder is well grounded; all available relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.  

2.  The record contains a clear diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  

3.  The appellant was not engaged in combat with the enemy.  

4.  The record does not contain verification of the 
appellant's alleged stressors, and, consequently, the 
evidentiary record does not support the diagnosis of PTSD.  

5.  No competent evidence has been submitted showing current 
residuals of a shin injury.  


CONCLUSIONS OF LAW

1.  PTSD with sleep disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1997); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998); 64 Fed. Reg. 
No. 117, 32,807-08 (June 18, 1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).  

2.  The claim for service connection for residuals of a shin 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD with Sleep Disorder

The claim of service connection for PTSD with sleep disorder 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, it is not inherently implausible.  See Gaines v. 
West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown, 
10 Vet. App. 128, 136-37 (1997) (defining a well-grounded 
PTSD claim as requiring medical evidence of a current 
disorder; lay evidence, presumed credible, of an in-service 
stressor; and medical evidence linking the two).  See also 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498,  506 (1995).  The record includes 
current medical evidence referring to PTSD or some form of 
post-traumatic syndrome, and sleep disturbances.  A December 
1991 private clinical record included an impression of post-
traumatic syndrome.  A summary of a period of private drug 
rehabilitation from October 1994 to March 1995 discussed 
post-traumatic stress.  January and July 1992 VA clinical 
records noted assessments of rule out PTSD.  Most 
significantly, a VA examination in May 1992 included a 
diagnosis of PTSD.  This evidence satisfies the first element 
of a well-grounded claim.  

As to the second element, although the service medical 
records are silent as to psychiatric symptomatology in 
service, they do include a medical document prepared toward 
the end of his latter period of service discussing nightmares 
and trouble sleeping.  The appellant's testimony of exposure 
to stressful events must be presumed true and is 
conditionally accepted as showing an in-service psychiatric 
injury for purposes of the second element of a well-grounded 
claim.  See Gaines, 11 Vet. App. at 357; Cohen, 10 Vet. App. 
at 136-37; Robinette, 8 Vet. App. at 75-76; King, 5 Vet. App. 
at 21 (truthfulness of this evidence must be presumed when 
determining whether a claim is well grounded).  Moving on the 
third element, the May 1992 VA examiner indicated that the 
appellant's claimed traumatic experiences in service resulted 
in PTSD.  Other documents also allude to such a connection, 
thereby satisfying the final element of a well-grounded 
claim.  The Board concludes, therefore, that the appellant 
has submitted competent evidence satisfying the three 
elements of a well-grounded claim.  

With a well-grounded claim established, VA has a resulting 
statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The claim was remanded in August 1996, wherein 
the Board directed the RO to conduct additional evidentiary 
development.  The RO, for the most part, has been able to 
accomplish these actions in accordance with the remand 
directives.  Compare Stegall v. West, 11 Vet. App. 268, 270-
71 (1998) (RO's failure to complete remand directives 
mandates remand).  However, the appellant has not reported 
for VA psychiatric examinations scheduled in December 1998 
and April 1999, as provided for by the Board's remand.  While 
the appellant is entitled to compliance with the remand 
directives, including scheduling of a VA psychiatric 
examination, the duty to assist is not a one-way street.  The 
appellant cannot wait passively for assistance.  Compare Wood 
v. Derwinski, 1 Vet. App. 170, 173 (1991) with Stegall, 11 
Vet. App. at 271.  Therefore, this original compensation 
claim for service connection must be evaluated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (failure to report 
for examination in original claim requires adjudication based 
on evidence of record).  On appellate review, the Board sees 
no areas in which further development may be fruitful.  

Pertinent law and regulations permit service connection for 
disabilities resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, a psychosis manifested to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To guide adjudication of claims of service connection for 
PTSD, VA promulgated 38 C.F.R. § 3.304(f), which, prior to 
March 7, 1997, provided: 

Service connection for [PTSD] requires medical 
evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a 
link, established by medical evidence, between 
current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  

See also 38 U.S.C.A. § 1154(b).  

In Cohen, 10 Vet. App. at 142, the U.S. Court of Veterans 
Appeals (Court) (effective March 1, 1999, renamed the U.S. 
Court of Appeals for Veterans Claims) found that section 
3.304(f) did not adequately reflect, for purposes of 
establishing an in-service stressor, the relaxed adjudicative 
evidentiary requirements provided by 38 U.S.C.A. § 1154(b) 
for establishing service incurrence of an event.  Although 
proof of a claimed in-service stressor related to combat 
might be shown by service department evidence that the 
claimant engaged in combat, or by receipt of a particular 
decoration or award, section 3.304(f) did not expressly 
provide that a combat veteran's lay testimony alone may 
establish an in-service stressor pursuant to 38 U.S.C. 
1154(b).  The Court reiterated its conclusion from Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993), that, under 38 U.S.C. 
1154(b), where it is determined that the claimant engaged in 
combat with the enemy and the claimed stressor is related to 
such combat, the veteran's lay testimony regarding the 
claimed stressor must be accepted as conclusive as to its 
occurrence.  No further development for corroborative 
evidence is required, provided that the testimony is 
"satisfactory" and consistent with the circumstances, 
conditions, or hardships of the claimant's service.  

VA amended section 3.304(f) accordingly, effective March 7, 
1997, the date of the Cohen decision.  The amended regulation 
provides that, if the appellant engaged in combat and the 
claimed stressor is related to that combat, occurrence of the 
claimed stressor may be established by his lay testimony 
alone, provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of service.  
However, the appellant's lay testimony need not be accepted 
if there is clear and convincing evidence to the contrary.  

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with [38 C.F.R. § 4.125(a)]; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

64 Fed. Reg. No. 117, 32,807-08 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  See 38 C.F.R. 
§ 4.125 (requires PTSD diagnoses to conform with the criteria 
set forth in AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
appellant's claim of service connection for PTSD must be 
fully adjudicated under both the new and the old criteria to 
determine which version is more favorable.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (before Board addresses a 
question not yet addressed by the RO, it must consider 
whether appellant had adequate notice of the need and an 
opportunity to submit evidence or argument, and whether, in 
their absence, claimant is prejudiced).  Although the RO has 
not had an opportunity to evaluate the evidence in light of 
both versions of the regulation, the new version more 
accurately reflects the governing statute and is less 
restrictive on the type of evidence required to verify a 
claimed stressor.  Because the decision below hinges on the 
same factor, verification of the claimed stressor, the 
appellant incurs no prejudice if the Board assesses the 
evidence in the first instance in light of the new version of 
the regulation.  

Turning briefly to the initial element of service connection 
for PTSD, the need for medical evidence establishing a clear 
diagnosis of the condition (the old version of section 
3.304(f)) or medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (the new version of 
section 3.304(f)), the May 1992 VA examination diagnosis of 
PTSD satisfies both versions.  See Gilpin v. West, 155 F.3d 
1353, 1354-56 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997) (requirement of a current 
diagnosis of PTSD consistent with broader requirements of 
service connection).  

It should be noted that a significant portion of the 
remaining evidence of record refers to other psychiatric 
disorders or to PTSD only tangentially.  The private and VA 
clinical records discussed above refer to post-traumatic 
stress or rule out PTSD without rendering an actual diagnosis 
of PTSD.  Moreover, other medical evidence highlight various 
psychiatric disorders other than PTSD, including drug and 
cocaine dependence, major depression, adjustment disorder, 
anxiety disorder with insomnia, identity crisis, and sleep 
disorder.  The appellant claimed he was treated after service 
at a Vet Center in Springfield, Illinois, but a March 1997 
letter from a clinical coordinator at that facility indicated 
there was no record of treatment for PTSD.  The examiner in a 
January 1993 VA clinical record went so far as to state that 
the appellant's behavioral patterns mitigated against a 
diagnosis of PTSD.  

It could be argued that these discrepancies, when balanced 
against the diagnosis in the May 1992 VA examination, suggest 
a diagnosis that is less than clear or that is not in 
accordance with the criteria of DSM-IV.  If the Board were to 
so conclude, however, it would place its own opinion in the 
place of the May 1992 VA examiner, a course of analysis 
prohibited by Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  The May 1992 PTSD diagnosis is, on its own, clear 
and consistent with the requirements of 38 C.F.R. § 4.125.  
Despite the conflicting diagnostic picture, the Board must 
conclude that this evidence satisfies the first element of 
both the old and the new versions of 38 C.F.R. § 3.304(f).  

The next step in the analysis, under either the old or the 
new version of section 3.304(f), is to determine whether the 
appellant engaged in combat.  If so, then his statements as 
to his claimed stressors must be presumed true.  If not, then 
the claimed stressors must be verified by reference to 
supporting evidence in the record.  

The evidence pertinent to both of these questions includes 
the service department records and the appellant's 
contentions.  Service department records, including his DD 
Form 214 (Certificate of Release or Discharge from Active 
Duty) and his DD Form 215 (Correction to DD Form 214, 
Certificate of Release or Discharge from Active Duty), 
indicated he was assigned to the 1244th Transportation 
Company, which was assigned to the 180th Transportation 
Battalion under the 7th Transportation Group.  He served in 
the Southwest Asia theater of operations from November 1990 
to July 1991 as a motor transportation operator.  His 
relevant decorations included the National Defense Service 
Medal, the Southwest Asia Service Medal with three bronze 
stars, and the Kuwait Liberation Medal.  He also received the 
Army Commendation Medal for driving in support of the 82nd 
Airborne Division during Operation Desert Storm, transporting 
the 1st Brigade across Iraq in record time, driving in 
support of the intermediate staging area at Al Jubail and 
processing VII Corps soldiers for disposition to forward 
assembling areas, and driving at King Khalid Military City in 
support of redeployment operations.  

The appellant's claimed stressors are discussed in three 
documents.  In the May 1992 VA examination report, the 
examiner noted the appellant's claimed stressors.  He stated 
that an Iraqi was killed in front of him and that he removed 
a knife from a dead Iraqi.  He also asserted he witnessed the 
death of someone he knew in a bus accident, thought he would 
freeze to death in the desert, and was involved in combat-
zone activity.  In a November 1994 private clinical report, 
the examiner noted that the appellant stated his claimed 
stressor consisted of the accidental death of someone he 
knew, who was apparently on a bus that crashed; he also 
reported that he had to help clean up dead bodies.  In a 
November 1996 response to questions posed by the RO, the 
appellant stated that in January 1991, while on a mission 
driving someone through Iraq or Saudi Arabia, he saw a bus 
accident involving a head-on collision between a civilian bus 
and a Saudi military vehicle.  He wrote that the accident 
involved eight civilians, three of whom were casualties.  He 
also stated he was involved in or subjected to weekly SCUD 
attacks near Al Jubail, Saudi Arabia.  He said at least one 
of these attacks hit a military barracks in Dhahran, Saudi 
Arabia close to an airport or air base, and that there were 
military casualties.  He claimed to have helped clean up 
after the attack.  He further alleged that while in convoy 
formation his unit was under attack for two nights, without 
casualties.  

In a January 1998 letter, the RO provided the information 
discussed above to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)? and asked that 
organization for assistance in verifying the claimed 
stressors.  USASCRUR responded in an August 1998 letter and 
forwarded to VA copies of an after action report prepared by 
the 180th Transportation Battalion; a historical lessons 
learned report from the 7th Transportation Group; January 18 
to 31, 1991 daily staff journal or duty officer's log entries 
by the headquarters company of the 82nd Airborne Division's 
operations staff; and a written chronology of SCUD attacks in 
Saudi Arabia.  These documents indicated that the 7th 
Transportation Group transported matériel and personnel from 
ports on the Saudi Arabian coast to positions in northern 
Saudi Arabia.  The documents indicated that (1) a quick 
reaction force comprised of M2 Bradley fighting vehicles 
protected the convoys, but did not indicate that the 
appellant was assigned to that force and specifically stated 
that there was never a terrorist or enemy act against the 7th 
Transportation Group; (2) debris from a destroyed SCUD 
missile fell on the 7th Transportation Group's billets in 
Damman, Saudi, Arabia; (3) four light medium truck companies 
were placed in direct support of the 82nd Airborne Division 
and played an integral role in that division's race across 
the desert during the ground war; and (4) SCUD attacks in Al 
Jubail occurred on January 21st and 28th and on February 15th, 
16th, and 21st; none involved casualties.  

With respect to whether the appellant engaged the enemy in 
combat, the service department records do not document the 
death of an Iraqi soldier or that the appellant pulled a 
knife from an Iraqi soldier.  They do, however, show that he 
participated in operations closely related temporally and 
proximally to combat operations.  Most significantly, the 
service personnel records document that the appellant drove 
part of the 82nd Airborne Division across the Iraqi desert 
during the ground war  and that he may have been in Al Jubail 
during SCUD attacks.  

Unfortunately, the presence of the appellant in a war zone is 
not sufficient to show that he engaged the enemy in combat.  
"All personnel in a combat theater, and many outside it, are 
engaged in 'operations.'  . . .  That includes many who are 
remote from the exposure to the actuality or the threat of 
hostile fire.  . . .  [B]eing there [is] not, of itself, 
evidence that the appellant was exposed to the stress of 
combat."  Gaines, 11 Vet. App. at 361 (Holdaway, J., 
concurring) (emphasis in the original).  Although the 
appellant claims his unit was under attack for two nights, 
the unit reports specifically indicated that there was never 
any enemy or terrorist attack against the 7th Transportation 
Group, of which the other units were a part.  It is unclear 
whether this statement applies those units of the 7th 
Transportation Group supporting the 82nd Airborne Division in 
the ground war.  In the absence of any resolution to this 
ambiguity, the Board must accept this statement for the 
proposition that the appellant's unit was never subject to 
enemy or terrorist attack.  For these reasons, the Board 
cannot conclude, based on the service department records and 
all other relevant documents, that the appellant was engaged 
in combat with the enemy.  

Therefore, the inquiry must proceed to the question of 
whether the alleged stressors can be verified.  Whether an 
event claimed as a recognizable stressor actually occurred is 
a question to be answered by adjudicatory, as opposed to 
medical, professionals.  If the record established the 
existence of such a stressor or stressors, then and only 
then, a medical examination may address the sufficiency of 
the stressor and the remaining elements required to support 
the diagnosis of PTSD.  Only events that have been verified 
may be considered in determining whether the appellant was 
exposed to a stressor.  West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  See Hayes v. Brown, 
5 Vet. App. 60 (1993).  See also Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

The appellant claims essentially five stressors: (1) that he 
witnessed or came upon a motor vehicle accident and cleaned 
up dead bodies, and that he knew one of the persons involved 
in the accident; (2) that he and his unit were under attack 
for two nights; (3) that he witnessed the death of an Iraqi 
soldier and pulled a knife from a dead Iraqi; (4) that he was 
exposed to weekly SCUD attacks; and (5) that he thought he 
might freeze in the desert.  None of these stressors can be 
verified or have been verified.  The evidence does not 
indicate that the appellant was involved in the aftermath of 
a motor vehicle accident, or that he particularly was 
subjected to a SCUD attack, or that he witnessed the death of 
an Iraqi soldier or pulled a knife from a dead Iraqi.  The 
appellant's thoughts while in service, such as that he might 
freeze to death, are not verifiable.  Given the circumstances 
of the appellant's service, in a combat theater with 
documented SCUD attacks, and his duties as a vehicle driver 
involved in the 82nd Airborne Division's rapid movement 
across the Iraqi desert toward enemy forces, it is plausible 
and conceivable that the appellant was close to combat, both 
temporally and proximally.  He may even have heard the sounds 
or seen the sights of battle.  Those sights and sounds, if 
experienced by the appellant, are simply not verified by the 
evidence of record.  

Because the appellant was not engaged in combat, both the old 
and the new versions of 38 C.F.R. § 3.304(f) require credible 
supporting evidence that the claimed stressors occurred.  
Efforts to verify these events, though, have proven 
unsuccessful.  It is important to note that the Board does 
not conclude that these events did not occur.  This 
conclusion is based on the inability of VA, with the 
appellant's assistance and through appropriate government 
agencies, to verify that they occurred.  

In light of the evidence of record and based on the analysis 
above, the Board concludes that the appellant did not engage 
in combat and that the record does not contain credible 
supporting evidence of the claimed in-service stressors.  The 
preponderance of the evidence, therefore, is against the 
claim of entitlement to service connection for PTSD with 
sleep disorder.  

II.  Service Connection for a Shin Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

The appellant asserts that during his second period of 
service he incurred a shin injury and continues to suffer 
residuals from that injury.  The facts of this claim may be 
briefly stated.  Prior to the appellant's second period of 
service, a January 1990 service examination was silent as to 
any lower extremity symptomatology.  After entry into active 
service, a November 1990 service clinical record indicated 
that the appellant had a swollen anterior tibia as a result 
of a stress fracture.  Physical profile reports noted a right 
shin or tibia contusion and the need to wear a splint.  An 
April 1991 service separation examination showed that the 
appellant wore a splint on his shin bone; the clinical 
evaluation of the lower extremities was normal.  After 
separation, the appellant's mother wrote in an April 1992 
statement that he enjoyed sports and was very active prior to 
Operations Desert Shield and Desert Storm, but that since his 
return he has lost interest in activities and developed leg 
strain and tense muscles.  The RO scheduled the appellant for 
VA examinations to determine the nature of his claimed 
disorder, but he failed to report for these examinations 
scheduled in October 1992, December 1998, and April 1999.  

A well-grounded claim of service connection requires 
competent medical evidence of a current disability, lay or 
medical evidence of a disease or injury in service, and 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  Epps, 126 F.3d 
at 1468; Caluza, 7 Vet. App. at 506.  See Grottveit, 5 Vet. 
App. at 93 (if the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim; lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded).  

In this case, the appellant has not submitted any medical 
evidence demonstrating that he has current residuals of a 
shin injury.  He has failed to report for three 
VA examinations scheduled specifically to address this 
question.  See 38 C.F.R. § 3.655 (in an original compensation 
claim, such as this, the claim is evaluatedbased on the 
evidence of record when claimant fails to report for 
examination).  The most recent medical evidence concerning 
the claimed disability is contained in the April 1991 service 
separation examination showing the appellant's use of a shin 
splint, but also a normal lower extremities clinical 
evaluation.  In short, the record contains no medical 
evidence documenting current residuals of a shin injury that 
might satisfy the initial element of a well-grounded claim.  
Because the claim is not well grounded, VA is under no duty 
to assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1993 statement of the case and in the April 
1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of medical evidence of current residuals 
of a shin injury.  Furthermore, by this decision, the Board 
is informing the appellant of the evidence which is lacking 
and that is necessary to make the claim well-grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder with sleep disorder is denied.  

Entitlement to service connection for residuals of a shin 
injury is denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
? USASCRUR was formerly titled the U.S. Army and Joint Services Environmental Support Unit (ESG).  In 
the August 1996 remand, the Board directed the RO to seek the assistance of ESG.  In 1997, ESG was 
redesignated USASCRUR.  The RO addressed its January 1998 letter to USASCRUR.  In the interest of 
clarity, the acronym USASCRUR will be used throughout this decision and should be interpreted as also 
referring to ESG.

